DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on 12/22/2021 has been considered.

Double Patenting
3.	Claims 21-40 are rejected on the ground of statutory double patenting as being unpatentable over claims 21-40 of Patent No.11262959.  The claims at issue are identical.  This is a nonprovisional statutory double patenting rejection because the patentably indistinct claims have in fact been patented.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condon (US Pub: 2018/0181349) and in further view of Kailey (US Patent: 10,643,115).
Regarding claim 1, Condon et al teaches: A computer-implemented method for estimating ink use by a printer, the method comprising: receiving, by a computer [fig. 1: 120], a request for a comingled print job comprising a plurality of print jobs to be carried out by the printer [p0016, p0017]; traversing, by the computer, pages of the comingled print job and identifying, for each page of the comingled print job, a print job of the plurality of print jobs to which the page belongs [p0024-p0026].  
Condon et al does not estimate total amount of ink required for printing.  In the same field of endeavor, Kailey teaches: for each of the plurality of print jobs, calculating, by the computer, an estimated total amount of ink required for printing the print job [col 5: lines 48-57]; and communicating, by the computer, to a client terminal, the estimated total amounts of ink required for printing the plurality of print jobs [col 10: lines 47-54].  Therefore, given Kailey’s prescription on estimating and reporting total amount of ink required for a print job and Condon et al’s teaching on identifying and separating multiple documents/jobs within a group, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to estimate amount of ink required for multiple documents/jobs in a group for reporting.

 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Condon et a further teaches: The method of claim 1, wherein each print job of the plurality of print jobs is associated with a respective different entity [p0023 (Each document/job is corresponding to a different customer/entity.)].

 	Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Condon et al further teaches: The method of claim 1, wherein the request for the comingled print job comprises a single print file comprised of a plurality of electronically comingled print files corresponding to the plurality of print jobs [p0023].

 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Condon et al further teaches: The method of claim 1, wherein traversing the pages of the comingled print job and identifying, for each page of the comingled print job, the print job of the plurality of print jobs to which the page belongs comprises: identifying that a first page selected from the pages of the comingled print job belongs to a first print job of the plurality of print jobs, traversing pages following the first page until identifying that a second page of the comingled print job belongs to a second print job of the plurality of print jobs, different from the first print job, and in response to identifying that the second page of the comingled print job belongs to the second print job, identifying the traversed pages between the first page and the second page as belonging to the first print job  [p0024-p0026, p0036 (When pages of a document are placed in order, pages between two pages with different identifiers would belong to one document.)].

Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kailey further teaches: The method of claim 1, wherein calculating, for each of the plurality of print jobs, the estimated total amount of ink required for printing the print job comprises calculating, for each of a plurality of pages of each of the plurality of print jobs, an estimated amount of ink required for printing the page [col 5: lines 48-50].

 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Condon et al in view of Kailey further teach: The method of claim 1, wherein communicating, to the client terminal, the estimated total amounts of ink required for printing the plurality of print jobs comprises separately communicating, to the client terminal, the estimated total amount of ink for each of the plurality of print jobs [Condon: p0023; Kailey: col 10: lines 47-54 (Given Condon’s teaching on each document/job is associated with a different entity/account and Kailey’s capability on communicating to any client terminal for estimated ink amount on each job, it would have been obvious to a skilled in the art that ink estimation on each document/job is also communicated in addition to total amount estimation for proper information notification associated with each account/customer.)].

 	Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kailey further teaches: The method of claim 1, further comprising: determining, by the computer, for each of the plurality of print jobs, a cost associated with the estimated total amount of ink required for printing the print job; and communicating, by the computer, to the client terminal, the costs associated with the estimated totals amount of ink required for printing the plurality of print jobs [col 1: lines 12-14; col 10: lines 51-54 (Given both functional and structural capabilities on communicating to a client terminal regarding total amount of ink estimated and intention of estimating the cost associated with the total amount of ink, communicating the total cost would have been within grasp of an ordinary skilled in the art.)].  

	Claims 8-14 have been analyzed and rejected with regard to claims 1-7 respectively.

	Claim 15 has been analyzed and rejected with regard to claim 1 and in accordance with: An article of manufacture comprising non-transitory data storage storing at least computer-readable instructions that, when executed by one or more processors of a computer, cause the computer to perform operations [p0045-p0047].
	Regarding claims 16-20, the rationale applied to the rejection of 15 has been incorporated herein.  Claims 16-20 have been analyzed and rejected with regard to claims 2-5 and 7 respectively.

Allowable Subject Matter
6.	Claims 41-60 are allowed.  The cited reference(s) do not teach: “calculating, by the computer, at a first predefined interval of a plurality of predefined intervals, a first snapshot of an estimated average amount of ink required for printing a number of traversed pages, and at each of the plurality of predefined intervals following the first predefined interval, and until a predefined ink use condition is satisfied, (i) calculating, by the computer, an updated snapshot of an estimated average amount of ink required for printing the number of traversed pages and (ii) comparing, by the computer, the updated snapshot to a preceding snapshot, wherein the predefined ink use condition relates to an output of the comparison between the updated snapshot and the preceding snapshot; in response to the predefined ink use condition being satisfied, calculating, by the computer, an estimated total amount of ink required for printing the print job, wherein the estimated total amount of ink for printing the print job is based on the updated snapshot and a total number of Methods and Systems for- 43 - KDDA20-177Ink Use EstimationKDC20-02041MBHB No. 20-710pages of the print job.”

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674